PER CURIAM.
This cause came on for hearing on the petition of the American Laundry Machinery Company for review of the order of the National Labor Relations Board entered on March 30, 1948, directing the American Laundry Machinery Company to cease and desist from refusing to bargain collectively with International Union U. A. W. A., A. F. of L., or in any manner interfering with its efforts to bargain collectively with the petitioning company as the exclusive representative of its employees in the unit involved, and ordering the affirmative action directed by its order to be taken;
And the cause having been duly considered on tire oral arguments and briefs of attorneys and on the whole record in the case, and there being substantial evidence found to support the findings of the National Labor Relations Board; and its decision being justified in law;
The petition of the American Laundry Machinery Company is denied; and the prayer of the National Labor Relations Board in its answer filed June 10, 1948, for enforcement of its order is granted, as prayed.